 
Exhibit 10.1
 
AMENDMENT TO THE
ADMINISTRATION AGREEMENT
 BY AND BETWEEN
GSC INVESTMENT CORP.
AND
GSCP (NJ), L.P.


Amendment made this 14th day of April 2009 by and between GSC Investment Corp.,
a  Maryland corporation (the “Company’) and GSCP (NJ), L.P., a Delaware limited
partnership (the “Administrator”).


           WHEREAS, the Company and the Administrator have renewed the
Administration Agreement dated as of March 21, 2007 (the “Agreement”) for a term
of one year, from March 22, 2009 until March 21, 2010; and


WHEREAS the Company and the Administrator have determined that the notice period
for termination of the Administrator during the renewal term should be shortened
from 60 days’ to 30 days;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:


Amendment to Termination Provisions.  Section 7(b) of the Agreement is hereby
amended by replacing the phrase “upon 60 days’ written notice to the other
party” with the phrase “upon 30 days’ written notice to the Administrator, in
the case of termination by the Company, or 60 days’ written notice to the
Company, in the case of termination by the Administrator”.


Reference to and Effect on the Agreement.  (a) Upon the effectiveness of this
Amendment (i) each reference in the Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Agreement as amended or otherwise modified hereby, and (ii) each reference to
the Agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith, shall mean and be a reference to the
Agreement as amended or otherwise modified hereby.
 
(b)           Except as specifically amended, terminated or otherwise modified
above, the terms and conditions of the Agreement and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.
 
Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.
 






[Remainder of Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date hereof
 

  GSC INVESTMENT CORP.                     By:    /s/ Richard Allorto      
Name:   Richard Allorto       Title: Chief Financial Officer  

 
 

 
GSCP (NJ), L.P.
          By: GSCP (NJ), Inc., its general partner               By:    /s/
David L. Goret       Name:   David L. Goret       Title:
Senior Managing Director and Secretary
 

 
 
 

--------------------------------------------------------------------------------

 
 